Citation Nr: 0947119	
Decision Date: 12/11/09    Archive Date: 12/24/09	

DOCKET NO.  07-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for the residuals of 
right shoulder injury. 

2.  Entitlement to service connection for the residuals of 
left shoulder injury. 

3.  Entitlement to service connection for the residuals of 
right knee injury. 

4.  Entitlement to service connection for the residuals of an 
injury to the left hand, to include a scar. 

5.  Entitlement to an initial compensable evaluation for 
degenerative changes of the lumbar spine, to include at the 
levels of L4-5 and L5-S1. 

6.  Entitlement to an initial compensable evaluation for 
hypertension.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988, and from January 2001 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

As noted above, the Veteran served on active duty from 
January 1985 to January 1988, and from January 2001 to July 
2005.  However, a review of the Veteran's claims folder fails 
to disclose any service treatment records from the Veteran's 
initial period of active service, that is, the period from 
January 1985 to January 1988.  Nor is it entirely clear that 
the RO has sought to obtain those records.  Significantly, 
there currently exists no separation examination from the 
Veteran's second period of active military service, that is, 
the period from January 2001 to July 2005, a portion of which 
involves service in Iraq.

The Board further observes that, during the course of a 
private medical examination in June 2008, it was noted that 
the Veteran had been "lost to follow-up" for quite a while, 
and that he was "returning yet again to Iraq."  Based on a 
review of the file, it would appear that the Veteran did, in 
fact, have service in Iraq from March 10, 2004 to March 9, 
2005.  However, the record is devoid of any evidence of 
additional Iraq service subsequent to March 2005.  Under the 
circumstances, the Board is of the opinion that an additional 
effort should be made to determine whether the Veteran does, 
in fact, have additional service in Iraq subsequent to March 
2005.  

Finally, based on a review of the file, it would appear that 
the Veteran last underwent a VA examination for compensation 
purposes in September 2005, more than four years ago.  
Moreover, the examination conducted at that time was a 
general medical examination, and not an orthopedic and/or 
cardiovascular examination which presumably would better 
serve to evaluate the current severity of the Veteran's 
service-connected degenerative changes of the lumbar spine 
and hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); see also VAOPGCPREC 11-
95 (April 7, 1995).  

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the 
appropriate service department in an 
attempt to verify any and all additional 
periods of active military service 
subsequent to the date of the Veteran's 
discharge from his second period of 
active military service, which is to say, 
July of 2005.  In particular, the RO/AMC 
should attempt to verify any and all 
additional periods of service in Iraq 
subsequent to July 2005.  All such 
information/verification(s), when 
obtained, should be made a part of the 
Veteran's claims folder.

2.  The RO/AMC should then contact the 
appropriate service department and/or 
record source facility in an attempt to 
obtain any and all service treatment 
records for the Veteran's first period of 
active military service, that is, the 
period from January 1985 to January 1988, 
as well as additional treatment records, 
to include a service separation 
examination, from the Veteran's second 
period of active military service ending 
in July 2005.  The RO/AMC should, in 
addition, attempt to obtain any and all 
available records from subsequent periods 
of service in Iraq, should such service 
be verified.  Once again, all such 
information should be made a part of the 
Veteran's claims folder.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2008, the date of the 
most recent pertinent evidence of record, 
should then be obtained and incorporated 
in the Veteran's claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, 
the Veteran should be informed of any 
such problem.  

4.  The Veteran should then be afforded 
additional VA examinations by appropriate 
specialists, to include orthopedic and/or 
cardiovascular examinations, if 
necessary, in order to more accurately 
determine the current severity of his 
service-connected hypertension and 
disability of the lumbar spine.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected lumbar spine disability, to 
include any and all limitation of motion, 
as well as any functional loss associated 
with pain, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with disability, such as 
objective indications of pain or pressure 
on manipulation.  In addition, the 
examiner should inquire as to whether the 
Veteran experiences flare-ups associated 
with his service-connected low back 
disability.  To the extent possible, any 
additional functional loss or limitation 
or motion attributable to such flare-ups 
should be described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

5.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for right and left shoulder 
disabilities, residuals of a right knee 
injury, and residuals of an injury to the 
left hand (to include any scars), as well 
as his claims for initial compensable 
evaluations for service-connected 
degenerative changes of the lumbar spine 
and hypertension.  Should the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in October 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

